Exhibit 10.4


TRI POINTE GROUP, INC.
2013 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT - TIME VESTED
(EXECUTIVE FORM)
TRI Pointe Group, Inc., a Delaware corporation (the "Company"), hereby grants to
[_________] (the "Holder") as of [________] (the "Grant Date"), pursuant to the
terms and conditions of the TRI Pointe Group, Inc. 2013 Long-Term Incentive
Plan, as amended (the "Plan"), an award of restricted stock units (the "Award"
and the restricted stock units granted pursuant to this Agreement, the "Award
Units") with respect to [_____________] shares of the Company's Common Stock,
par value $0.01 per share ("Common Stock"), upon and subject to the
restrictions, terms and conditions set forth in the Plan and this agreement (the
"Agreement").
1.Award Subject to Acceptance of Agreement. The Award shall be null and void
unless the Holder accepts this Agreement by executing it in the space provided
below and returning such original execution copy to the Company, or by approving
this Agreement by electronic means in a manner that has been approved by the
Company.
2.    Rights as a Stockholder. Each Award Unit shall represent the Holder’s
right to receive one share of the Company’s Common Stock if and to the extent
that such Award Unit becomes vested pursuant to the terms and conditions of this
Agreement and the Plan. The Holder shall not be entitled to any privileges of
ownership with respect to the shares of Common Stock subject to the Award unless
and until, and only to the extent, such shares become vested pursuant to
Section 3 hereof and the Holder becomes a stockholder of record with respect to
such shares. As of each date on which the Company pays a cash dividend to record
owners of shares of Common Stock (a "Dividend Date"), then the number of Award
Units and shares subject to the Award shall increase by (i) the product of the
total number of shares subject to the Award immediately prior to such Dividend
Date multiplied by the dollar amount of the cash dividend paid per share of
Common Stock by the Company on such Dividend Date, divided by (ii) the Fair
Market Value of a share of Common Stock on such Dividend Date. Any such
additional Award Units and shares shall be subject to the same restrictions,
vesting conditions and payment terms set forth herein as the shares to which
they relate.
3.    Restriction Period and Vesting.
3.1.    Service-Based Vesting Condition. Except as otherwise provided in this
Section 3, the Award shall vest (i) on the first anniversary of the Grant Date
with respect to one-third of the number of Award Units and shares subject
thereto on the Grant Date, rounded down to the nearest whole share, (ii) on the
second anniversary of the Grant Date with respect to an additional one-third of
the number of Award Units and shares subject thereto on the Grant Date, rounded
up to the nearest whole share, and (iii) on the third anniversary of the Grant
Date with respect to the remaining Award Units and shares subject thereto on the
Grant Date, provided the Holder remains continuously employed by the Company
through the applicable vesting date. The period of time prior to the vesting
shall be referred to herein as the "Restriction Period."
3.2.    Change in Control and Acceleration. In the event a Change in Control
occurs prior to the end of the Restriction Period, the following provisions
shall apply:
3.2.1.    If (a) the Holder remains continuously employed by the Company through
the date of the closing of the Change in Control transaction, and (b) the Award
is not assumed in full by the acquiring or successor company or its affiliate
upon the closing of the Change in Control or otherwise expressly continued in
full force and effect pursuant to the terms of the Change in Control
transaction, the Award Units shall vest as of the date of the closing of the
Change in Control.
3.2.2.    If (a) the Holder remains continuously employed by the Company through
the date of the closing of the Change in Control transaction, and (b) the Award
is assumed in full by the acquiring or successor company or its affiliate upon
the closing of the Change in Control, or is otherwise


 
 








--------------------------------------------------------------------------------





expressly continued in full force and effect pursuant to the terms of the Change
in Control transaction, the Award Units shall become vested in accordance with
the provisions of Section 3.1, provided that if the Holder suffers a Qualifying
Termination before all the Award Units become vested and the Holder remains
continuously employed by the Company or its successor-in-interest or an
affiliate thereof through the date of such Qualifying Termination, the Award
Units will become fully vested as to all remaining Award Units upon the
effective date of such Qualifying Termination. A Qualifying Termination means
any termination of the service of the Holder that occurs within three (3) months
prior to or eighteen (18) months following a Change in Control, by reason of the
Holder's dismissal or discharge by the Company (or its successor-in-interest)
for reasons other than for (a) "Cause" as defined in the Holder's employment
agreement [or change in control agreement], if applicable, or (b) if the Holder
is not a party to an employment agreement [or change in control agreement] or if
any such agreement does not have a definition of "cause", the following: (i) the
Holder's breach of any agreement with the Company (or its
successor-in-interest), (ii) the Holder's failure or refusal to satisfactorily
perform the duties reasonably required of him or her as an employee to the
Company (or its successor-in-interest), (iii) the Holder's commission of any act
of fraud.
3.3.    For purposes of this Agreement, a "Change in Control" means (i) the
acquisition, other than from the Company, by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act ) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 35% or more of either the then outstanding shares of Common
Stock of the Company or the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors, but excluding, for this purpose, any such acquisition by the Company
or any of its subsidiaries, or any employee benefit plan (or related trust) of
the Company or its subsidiaries, or any entity with respect to which, following
such acquisition, more than 65% of, respectively, the then outstanding equity of
such entity and the combined voting power of the then outstanding voting equity
of such entity entitled to vote generally in the election of all or
substantially all of the members of such entity's governing body is then
beneficially owned, directly or indirectly, by the individuals and entities who
were the beneficial owners, respectively, of the Common Stock and voting
securities of the Company immediately prior to such acquisition in substantially
the same proportion as their ownership, immediately prior to such acquisition,
of the then outstanding shares of Common Stock of the Company or the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors, as the case may be; or (ii) the
consummation of a reorganization, merger or consolidation of the Company, in
each case, with respect to which all or substantially all of the individuals and
entities who were the respective beneficial owners of the Common Stock and
voting securities of the Company immediately prior to such reorganization,
merger or consolidation do not, following such reorganization, merger or
consolidation, beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of Common Stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such reorganization, merger or consolidation; or (iii) a complete
liquidation or dissolution of the Company or the sale or other disposition of
all or substantially all of the assets of the Company. Notwithstanding the
foregoing, (i) any bona fide primary or secondary public offering shall not
constitute a Change in Control and (ii) if a Change in Control constitutes a
payment event with respect to any payment or benefit that provides for the
deferral of compensation and is subject to Section 409A, the Change in Control
transaction or event with respect to such payment or benefit must also
constitute a "change in control event," as defined in Treasury
Regulation §1.409A-3(i)(5) to the extent required by Section 409A.
3.4.    Termination of Employment. Except as set forth in Section 3.2, if the
Holder's employment terminates prior to the end of the Restriction Period for
any reason, then the portion of the Award Units that were not vested immediately
prior to such termination of employment shall be immediately forfeited by the
Holder for no consideration and cancelled by the Company.
4.    Delivery of Certificates. Subject to Section 6, as soon as practicable
(but no later than thirty (30) days) after the vesting of Award Units, in whole
or in part, the Company shall (i) deliver or cause to be delivered one or more
certificates issued in the Holder's name (or such other name as is acceptable to
the Company and designated in writing by the Holder) or (ii) issue in book entry
form registered in the name of the Holder (or such other name as is acceptable
to the Company and designated in writing by the Holder) a written or electronic
notice or statement representing the number of vested shares represented by such
vested Award Units. The Company shall pay all


 
2








--------------------------------------------------------------------------------





original issue or transfer taxes and all fees and expenses incident to such
delivery, except as otherwise provided in Section 6. Prior to the issuance to
the Holder of the shares of Common Stock subject to the Award, the Holder shall
have no direct or secured claim in any specific assets of the Company or in such
shares of Common Stock, and will have the status of a general unsecured creditor
of the Company.
5.    Transfer Restrictions and Investment Representation.
5.1.    Nontransferability of Award. The Award may not be transferred by the
Holder other than by will or the laws of descent and distribution, pursuant to
the designation of one or more beneficiaries on the form prescribed by the
Company, a trust or entity established by the Holder for estate planning
purposes, a charitable organization designated by the Holder or pursuant to a
qualified domestic relations order, in each case, without consideration. Except
to the extent permitted by the foregoing sentence, the Award and the Award Units
may not be sold, transferred, assigned, pledged, hypothecated, encumbered or
otherwise disposed of (whether by operation of law or otherwise) or be subject
to execution, attachment or similar process. Upon any attempt to so sell,
transfer, assign, pledge, hypothecate, encumber or otherwise dispose of the
Award or the Award Units in violation of this Agreement or the Plan, the Award
and the Award Units and all rights hereunder shall immediately become null and
void.
5.2.    Investment Representation. The Holder hereby represents and covenants
that (a) any share of Common Stock acquired upon the vesting of the Award Units
will be acquired for investment and not with a view to the distribution thereof
within the meaning of the Securities Act of 1933, as amended (the "Securities
Act"), unless such acquisition has been registered under the Securities Act and
any applicable state securities laws; (b) any subsequent sale of any such shares
shall be made either pursuant to an effective registration statement under the
Securities Act and any applicable state securities laws, or pursuant to an
exemption from registration under the Securities Act and such state securities
laws; and (c) if requested by the Company, the Holder shall submit a written
statement, in form satisfactory to the Company, to the effect that such
representation (x) is true and correct as of the date of vesting of any shares
of Common Stock hereunder or (y) is true and correct as of the date of any sale
of any such share, as applicable. As a further condition precedent to the
delivery to the Holder of any shares of Common Stock subject to the Award, the
Holder shall comply with all regulations and requirements of any regulatory
authority having control of or supervision over the issuance or delivery of the
shares and, in connection therewith, shall execute any documents which the Board
shall in its sole discretion deem necessary or advisable.
6.    Additional Terms and Conditions of Award.
6.1.    Withholding Taxes. (a) The Company shall have the right to require,
prior to the issuance or delivery of any shares of Common Stock upon the vesting
of the Award Units, payment by the Holder of such Award of any federal, state,
local or other taxes which may be required to be withheld or paid in connection
with such Award (the "Required Tax Payments").
(b)    The Holder may satisfy his or her obligation to advance the Required Tax
Payments by any of the following means: (1) a cash payment to the Company,
(2) delivery (either actual delivery or by attestation procedures established by
the Company) to the Company of previously owned whole shares of Common Stock
having an aggregate Fair Market Value, determined as of the Tax Date, equal to
the Required Tax Payments, (3) authorizing the Company to withhold whole shares
of Common Stock which would otherwise be delivered or an amount of cash which
would otherwise be payable to the Holder having an aggregate Fair Market Value,
determined as of the Tax Date, equal to the Required Tax Payments or (4) any
combination of (1), (2) and (3). Shares of Common Stock to be delivered or
withheld may not have an aggregate Fair Market Value in excess of the amount
determined by applying the minimum statutory withholding rate. Any fraction of a
share of Common Stock which would be required to satisfy such an obligation
shall be disregarded and the remaining amount due shall be paid in cash by the
Holder.
6.2.    Adjustment. In the event of any equity restructuring (within the meaning
of Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation-Stock Compensation) that causes the per share value of shares
of Common Stock to change, such as a stock dividend, stock split, spinoff,


 
3








--------------------------------------------------------------------------------





rights offering or recapitalization through an extraordinary dividend, the terms
of this Award, including the number and class of securities subject hereto,
shall be appropriately adjusted by the Committee. In the event of any other
change in corporate capitalization, including a merger, consolidation,
reorganization, or partial or complete liquidation of the Company, such
equitable adjustments described in the foregoing sentence may be made as
determined to be appropriate and equitable by the Committee (or, if the Company
is not the surviving corporation in any such transaction, the board of directors
of the surviving corporation) to prevent dilution or enlargement of rights of
participants. The decision of the Committee regarding any such adjustment shall
be final, binding and conclusive.
6.3.    Compliance with Applicable Law. The Award is subject to the condition
that if the listing, registration or qualification of the shares of Common Stock
subject to the Award upon any securities exchange or under any law, or the
consent or approval of any governmental body, or the taking of any other action
is necessary or desirable as a condition of, or in connection with, the delivery
of shares hereunder, the shares of Common Stock subject to the Award shall not
be delivered, in whole or in part, unless such listing, registration,
qualification, consent, approval or other action shall have been effected or
obtained, free of any conditions not acceptable to the Company. The Company
agrees to use reasonable efforts to effect or obtain any such listing,
registration, qualification, consent, approval or other action.
6.4.    Award Confers No Rights to Continued Employment. In no event shall the
granting of the Award or its acceptance by the Holder, or any provision of the
Agreement or the Plan, give or be deemed to give the Holder any right to
continued employment by the Company, any Subsidiary or any affiliate of the
Company or affect in any manner the right of the Company, any Subsidiary or any
affiliate of the Company to terminate the employment of any person at any time.
6.5.    Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Holder or by the Company forthwith to the
Committee for review. The resolution of such a dispute by the Committee shall be
final and binding on all parties.
6.6.    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
the Holder and his or her heirs, executors, administrators, successors and
assigns.
6.7.    Notices. All notices, requests or other communications provided for in
this Agreement shall be made, if to the Company, to TRI Pointe Group, Inc.,
Attn: Chief Financial Officer, 19540 Jamboree Road, Suite 300, Irvine,
California 92612, and if to the Holder, to the last known mailing address of the
Holder contained in the records of the Company. All notices, requests or other
communications provided for in this Agreement shall be made in writing either
(a) by personal delivery, (b) by facsimile or electronic mail with confirmation
of receipt, (c) by mailing in the United States mails or (d) by express courier
service. The notice, request or other communication shall be deemed to be
received upon personal delivery, upon confirmation of receipt of facsimile or
electronic mail transmission or upon receipt by the party entitled thereto if by
United States mail or express courier service; provided, however, that if a
notice, request or other communication sent to the Company is not received
during regular business hours, it shall be deemed to be received on the next
succeeding business day of the Company.
6.8.    Governing Law. This Agreement, the Award and all determinations made and
actions taken pursuant hereto and thereto, to the extent not governed by the
laws of the United States, shall be governed by the laws of the State of
Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.
6.9.    Agreement Subject to the Plan. This Agreement is subject to the
provisions of the Plan and shall be interpreted in accordance therewith. To the
extent of any inconsistency between the Terms of the Plan and the terms of this
Agreement, the terms of the Plan shall control. The Holder hereby acknowledges
receipt of a copy of the Plan.


 
4








--------------------------------------------------------------------------------





6.10.    Entire Agreement. The Plan is incorporated herein by reference.
Capitalized terms not defined herein shall have the meanings specified in the
Plan. This Agreement and the Plan constitute the entire agreement of the parties
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of the Company and the Holder with respect to
the subject matter hereof, and may not be modified adversely to the Holder's
interest except by means of a writing signed by the Company and the Holder.
6.11.    Partial Invalidity. The invalidity or unenforceability of any
particular provision of this Agreement shall not affect the other provisions
hereof and this Agreement shall be construed in all respects as if such invalid
or unenforceable provision was omitted.
6.12.    Amendment and Waiver. The provisions of this Agreement may be amended
or waived only by the written agreement of the Company and the Holder, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.
6.13.    Counterparts. This Agreement may be executed in two counterparts each
of which shall be deemed an original and both of which together shall constitute
one and the same instrument.
6.14.    Section 409A. This Agreement will be interpreted in accordance with
Section 409A of the Code, to the extent applicable, including without limitation
any Treasury Regulations or other Department of Treasury guidance that may be
issued or amended after the date hereof, and will not be amended or modified in
any manner that would cause this Agreement to violate the requirements of
Section 409A. If, following the date hereof, the Committee determines that the
Award may be subject to Section 409A, including such Department of Treasury
guidance as may be issued after the date hereof, the Committee may, in its
discretion, adopt such amendments to this Agreement or adopt such other policies
and procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, as the Committee determines are necessary or
appropriate to (i) exempt the Award from Section 409A and/or preserve the
intended tax treatment of the benefits provided with respect to the Award, or
(ii) comply with the requirements of Section 409A. Notwithstanding anything to
the contrary in the Plan or in this Agreement, the Holder agrees that the Holder
(or the Holder's estate or permitted beneficiary(ies)) will be solely
responsible for the satisfaction of all taxes, interest and penalties that may
be imposed on the Holder or for the Holder's account in connection with this
Award (including, without limitation, any taxes, interest and penalties under
Section 409A), and neither the Company nor its Affiliates will have any
obligation to reimburse, indemnify or otherwise hold the Holder (or the Holder's
estate or permitted beneficiary(ies)) harmless from any or all of such taxes,
interest or penalties.
TRI POINTE GROUP, INC.,
a Delaware corporation
By:

Name:    
Its:    

Accepted this ______ day of ________, 20____.
    


 
5






